PER CURIAM.
This is a petition of the National Labor Relations Board pursuant to Section 10 (e) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 160(e), for enforcement of its Order issued against the respondents on August 16,1960, 128 N.L.R.B. No. 82.
The Board found that the respondent corporations discharged three employees because of their union activities, thereby violating Section 8(a) (3) and (1) of the Act, 29 U.S.C.A. § 158(a) (1, 3). *819It further found that the respondent corporations supported and assisted the respondent Union by coercing their employees to join it and thereafter executed a union-security agreement with it, thereby violating Section 8(b) (1) (A) and (2) of the Act.
Upon consideration of the record we are of the opinion that the findings of the National Labor Relations Board are supported by substantial evidence and that its Order is valid and proper.
For the reasons stated the Order of the Board will be enforced.